1 Reported in 282 N.W. 801.
Plaintiff sues for assault, claiming that on September 18, 1936, defendant struck him in the mouth with such force as to knock off and break loose three of his front upper teeth, necessitating extraction by a dentist. As a result plaintiff suffered severe bodily and mental pain and suffering. Defendant admitted that he struck plaintiff and claimed self-defense. Plaintiff's special damages for dental services were $65 and undisputed. The case was submitted under adequate instructions. The jury rendered a verdict in favor of plaintiff for $50. Either plaintiff was entitled to recover the $65 special damages and something additional for general damages or he was not entitled to recover at all. The verdict is predicated upon a finding of defendant's liability. The damages are not adequate to compensate for the special damages sustained by plaintiff. A new trial should be had where, as here, the damages awarded are inadequate and appear to have been awarded under the influence of passion or prejudice. Hill v. Ross,198 Minn. 199, 269 N.W. 396; Flaugh v. Egan Chevrolet, Inc.202 Minn. 615, 279 N.W. 582. The inadequacy of damages coupled with a finding of liability shows failure to give the case impartial and conscientious consideration.
Reversed and new trial granted. *Page 75